WILLIAMS, J.
The part ot the order appealed from, should be reversed, and an order made directing the receiver to convey the property to the transferee of the defendant. It was a proper order to make in the case, unless somebody having an adverse interest should make an objection. The respondent 'had no interest to make any such objection. He had no interest whatever in the property. The plaintiff’s wife was not a party to the action and had no right to object to the order. The order could not, in any event, have injured her, because she is fully protected by the lis pendens filed by her in the action. The order should therefore be modified by striking out the provision denying this part of the motion and by inserting a direction to the receiver to make a conveyance to Frances M. Pierce, the defendant’s grantee. The appellant should have costs of the appeal.
RUMSEY and O’BRIEN, JJ„, concur.